Title: From Benjamin Franklin to Madame Brillon, 31 March 1784
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt



Passy, March 31. 84

Voici, ma trés cher Amie, une de mes Plaisanteries serieuses, ou sourdes, que je vous envoie, esperant qu’elle pourra peutétre vous amuser un peu. Au quel cas, vous me recompenserez en me donnant, je n’ose dire un Baiser, car les votres sont trop precieux, & vous en étes trop chiche; mais vous me jouerez un Noel et l’excellent Marche des Insurgents—

B F.—

